Citation Nr: 9933184	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  97-29 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for paranoid 
schizophrenia, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to May 
1975.

This appeal arose from a March 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In March 1999, this case was remanded by 
the Board of Veterans' Appeals (Board) for further 
development.  A decision was rendered by the RO in July 1999 
which continued to deny the benefit sought.


FINDING OF FACT

Whether the veteran meets the criteria for the next higher 
evaluation (50 percent) for the service-connected paranoid 
schizophrenia depends significantly on whether there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The veteran's claim for an increased evaluation for the 
service-connected paranoid schizophrenia must be denied.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.306(a) & (b) 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the applicable criteria, when entitlement or continued 
entitlement to a benefit, such as a claim for an increased 
evaluation, cannot be established or confirmed without a 
current VA examination or re-examination and a claimant, 
without good cause, fails to report to such an examination, 
or re-examination, the claim shall be denied.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.665(a) & (b) (1999); Engelke v. 
Gober, 10 Vet. App. 396 (1997).

In the instant case, the veteran has requested that an 
increased disability evaluation be assigned to his service-
connected paranoid schizophrenia.  The case was remanded by 
the Board in March 1999 so that the current degree of 
severity of this condition could be ascertained.  The RO was 
to request that the veteran sign and return a consent form 
authorizing the release of private treatment records to VA.  
The RO was also instructed to conduct a field investigation 
in order to determine the veteran's social and industrial 
adjustment over the past several years.  Finally, a VA 
psychiatric examination was to be performed.

On April 19, 1999, the VA Field Investigation section advised 
they could not locate the veteran at his address of record.  
The veteran's Service Representative at the RO contacted the 
County Representative on May 5, 1999 in the hope that they 
could obtain an address at which the veteran could be 
contacted.  They also could not find the veteran.  On May 7, 
1999 a letter was sent to the veteran's last address of 
record advising him that a complete address was needed.  
There was no reply from the veteran and there was no evidence 
showing that this correspondence was ever returned to the RO 
as undeliverable.  Since the RO could not find the veteran, 
they were unable to conduct the examination and the field 
investigation or obtain a release for his private treatment 
records as instructed by the Board's remand.

After a careful review of the record, it is found that an 
increased evaluation for the service-connected schizophrenia 
has not been shown to be warranted.  Initially, it is 
absolutely necessary in this case that another VA examination 
be performed, that a field investigation be conducted and 
that all private treatment records be obtained prior to a 
final determination of the veteran's claim.  Unfortunately, 
the veteran has failed to keep the RO apprised of his 
location.  Clearly, the inability of the RO to obtain the 
information requested by the remand as been solely the result 
of the veteran's failure to cooperate by informing the RO of 
his current location.  If he does not do so,"...there is no 
burden on the part of VA to turn up heaven and earth to find 
him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Under 
these circumstances, 38 C.F.R. § 3.665(b) directs that the 
claim for an increased evaluation will be denied.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected paranoid schizophrenia.


ORDER

An increased evaluation for the service-connected paranoid 
schizophrenia is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

